DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is from the January 25, 2008 judgment of the Williams County Court of Common Pleas, which sentenced appellant, Noah A. Snyder, following his jury conviction of violating R.C. 2903.11(A), felonious assault. Upon consideration of the assignments of error, we affirm the decision of the lower court. Appellant asserts the following assignments of error on appeal: *Page 2
 {¶ 2} "ASSIGNMENT OF ERROR I: TRIAL COUNSEL VIOLATED THE RULES OF PROFESSIONAL CONDUCT BY HIS DUAL REPRESENATION OF APPELLANT AND CO-APPELLANT.
 {¶ 3} "ASSIGNMENT OF ERROR II: THE ADMISSION OF THE DENTAL RECORDS WAS AN ERROR OF LAW AND PLAIN ERROR.
 {¶ 4} "ASSIGNMENT OF ERROR III: THE CONVICTION OF FELONIOUS ASSAULT IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND THE SUFFICIENCY OF THE EVIDENCE.
 {¶ 5} "ASSIGNMENT OF ERROR IV: THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL AS GUARANTEED UNDER THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION."
 {¶ 6} Appellant was indicted on June 20, 2007 by a grand jury on charges of felonious assault, a violation of R.C. 2903.11(A)(1), and vandalism, a violation of R.C. 2909.05(A). The incident giving rise to the charges involved a fight between appellant, his father, Randall D. Snyder, and the victim, Quinn Michael. Appellant and his father, were tried jointly. The evidence presented at trial was summarized inState v. Snyder, 6th Dist. WM-08-004, 2008-Ohio-____. Appellant's assignments of error are identical to those raised by his father. Therefore, based upon our holding in State v. Snyder, 6th Dist. WM-08-004, 2008-Ohio-____, each of appellant's assignments of error is found not well-taken. *Page 3 
 {¶ 7} Having found that the trial court did not commit error prejudicial to appellant, the judgment of the Williams County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Williams County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4.
Peter M. Handwork, J., Mark L. Pietrykowski, J., William J. Skow, P.J., CONCUR. *Page 1